

Exhibit 10.2




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 14, 2019, is
made by and between Colony Capital, Inc., a Maryland corporation (“CLNY”), and
Neale W. Redington (the “Executive”). CLNY, together with its subsidiaries is
hereinafter referred to as “the Company,” and where the context permits,
references to “the Company” shall include the Company and any successor to the
Company.
WHEREAS, Executive is currently employed by the Company; and
WHEREAS, CLNY desires to enter into this Agreement with the Executive, effective
as of January 1, 2019 ( the “Effective Date”), setting forth the terms by which
the Executive will continue to be employed by Colony Capital Operating Company,
LLC or one of its subsidiaries (as applicable, the “Operating Entity”) and will
serve as the Managing Director, Chief Accounting Officer of CLNY.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.
EMPLOYMENT TERM. The Executive’s employment under the terms and conditions of
this Agreement shall commence on the Effective Date and shall expire on the
first anniversary of the Effective Date (the “Initial Term”); provided, however,
that on the first anniversary of the Effective Date and on each subsequent
anniversary thereof, the term of this Agreement shall automatically be extended
for an additional one-year period (each a “Renewal Term”) unless, not later than
180 days prior to the expiration of the Initial Term or the then- current
Renewal Term, as applicable, either party provides written notice to the other
party hereto that such extension shall not take effect (a “Non-Renewal Notice”).
The period during which the Executive is employed by the Company during the
Initial Term and any Renewal Term pursuant to this Agreement is referred to
herein as the “Employment Term”. Notwithstanding anything set forth in this
Section 1 to the contrary, the Employment Term and the Executive’s employment
shall earlier terminate immediately upon the termination of the Executive’s
employment pursuant to Section 4 hereof.



2.
POSITION; REPORTING AND DUTIES; LOCATION.

(a)    Position and Reporting. During the Employment Term, the Executive shall
serve as the Managing Director, Chief Accounting Officer of CLNY. The Executive
shall report directly to the Chief Financial Officer of the Company during the
Employment Term or, if otherwise determined by the Board of Directors of CLNY
(the “Board”), the Chief Executive Officer or President of CLNY.
(b)    Duties and Responsibilities.
(i)    During the Employment Term, the Executive shall devote his full business
time (excepting vacation time, holidays, sick days and periods of disability)
and attention to the performance of his duties hereunder, shall faithfully serve
the Company and


1



--------------------------------------------------------------------------------




shall have no other employment which is undisclosed to the Company or which
conflicts with his duties under this Agreement; provided, that, nothing
contained herein shall prohibit the Executive from (A) participating in trade
associations or industry organizations, (B) engaging in charitable, civic,
educational or political activities, (C) delivering lectures or fulfilling
speaking engagements, (D) engaging in personal investment activities and
personal real estate-related activities for himself and his family or (E)
accepting directorships or similar positions (together, the “Personal
Activities”), in each case so long as the Personal Activities do not
unreasonably interfere, individually or in the aggregate, with the performance
of the Executive’s duties to the Company under this Agreement. The Company
hereby acknowledges and approves the current activities of the Executive as set
forth on Schedule 1 hereto, each of which shall be deemed a Personal Activity.
Notwithstanding the foregoing, to the extent that the Personal Activities
include the Executive providing services to any for-profit company (excluding
Colony Capital, LLC and CLNY, and any subsidiaries or portfolio companies
thereof) as a member of such company’s board of directors, only two such
directorships shall be permitted as a Personal Activity.
(ii)    In serving in his capacity as the Managing Director, Chief Accounting
Officer of CLNY during the Employment Term, the Executive shall (A) perform such
duties and provide such services as are reasonably consistent with those
provided by the Executive to CLNY in his role as its Managing Director, Chief
Accounting Officer prior to the Effective Date and (B) provide such other duties
as are consistent with his role as Managing Director, Chief Accounting Officer
of CLNY, as reasonably requested from time to time by the Board or the Chief
Financial Officer.
(iii)    The parties acknowledge and agree that all of the compensation and
benefits provided to the Executive hereunder will be in respect of services
performed by the Executive for the Operating Entity.
(c)    Location of Employment. The Executive’s principal place of business
during the Employment Term shall be at the Company’s office in Los Angeles,
California and/or Irvine, California; provided, that, the Executive may be
required to engage in travel during the Employment Term in the performance of
his duties hereunder.


3.
COMPENSATION AND BENEFITS.

(a)    Base Salary. During the Employment Term, the Company will pay to the
Executive a base salary at the annualized rate of not less than $325,000 (the
base salary in effect from time to time, the “Base Salary”). The Base Salary
will be paid to the Executive in accordance with the Company’s customary
compensation practices from time to time in effect for the Company’s senior
executive officers. The Board (or a committee of directors delegated by the
Board) will review the Base Salary from time to time, but at least annually,
during the Employment Term, but may not reduce the Executive’s then-existing
Base Salary without the Executive’s prior written consent and agreement.
(b)    Annual Cash Bonus
(i)    For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be given
an opportunity to earn an annual incentive cash bonus based on an evaluation by
the Board (or


2



--------------------------------------------------------------------------------




a committee of directors delegated by the Board) of the Executive’s performance
in respect of the applicable calendar year; provided, that, the Board or such
committee may determine prior to the beginning of any such calendar year to
instead condition the payment of all or a portion of the cash bonus with respect
to the applicable calendar year upon the achievement of performance measures
determined by the Board or such committee in consultation with the Executive (as
applicable, the “Annual Bonus”). The Executive’s target Annual Bonus for each
calendar year during the Employment Term (including the calendar year in which
the Effective Date occurs) shall be no less than $585,000 (such amount, as
increased from time to time, the “Target Bonus Amount”). If the Board (or a
committee of directors delegated by the Board), establishes reasonable
performance measures as provided for above, the actual Annual Bonus amount paid
to the Executive in respect of any calendar year during the Employment Term
shall be based on the achievement of the applicable performance measures and may
be less or more than the applicable Target Bonus Amount. The Board (or a
committee of directors delegated by the Board) will review the Target Bonus
Amount from time to time, but at least annually, during the Employment Term, but
may not reduce the Executive’s then-existing Target Bonus Amount without the
Executive’s prior written consent and agreement. The Executive’s Annual Bonus
for the calendar year in which the Effective Date occurs shall not be pro-rated.
(ii)    Any Annual Bonus payment that becomes payable to the Executive hereunder
will be paid to him in a cash lump sum by no later than March 15 of the calendar
year following the calendar year to which it relates (and no later than the date
on which bonuses are paid to other senior executive officers of CLNY); provided,
that, except as otherwise set forth in this Agreement, the Executive is an
active employee as of, and has not given or received notice of termination of
employment as of, the date such payment would otherwise be made.


(c)
Equity Incentives and Related Awards.

(i)    For each calendar year during the Employment Term beginning with the
calendar year in which the Effective Date occurs, the Executive shall be
eligible to receive equity and equity-based incentive awards (“LTIP Awards”),
with an annual target LTIP Award opportunity of no less than $732,000 (the
target amount in effect from time to time, the “Target LTIP Award”). The Board
(or a committee of directors delegated by the Board) will review the Target LTIP
Award (and any applicable performance measures) from time to time, but at least
annually, during the Employment Term, but may not reduce the Executive’s
then-existing Target LTIP Award without the Executive’s prior written consent
and agreement.
(ii)    The Executive shall (x) continue to receive allocations in respect of
carried interests, incentive fees and other such remuneration in respect of
funds and similar vehicles, as applicable, managed by the Company that were
granted to the Executive prior to the Effective Date and (y) be eligible to be
granted new allocations in respect of carried interests, incentive fees and
other such remuneration in respect of funds and similar vehicles, as applicable,
managed by the Company (collectively, “Fund Incentives”). Allocations of all
Fund Incentives shall be made as determined by the Board (or a committee of
directors delegated by the Board) in consultation with the Executive.


3



--------------------------------------------------------------------------------




(iii)    The terms and conditions (including with respect to vesting) of any
LTIP Awards and Fund Incentives shall be no less favorable than the terms and
conditions of any LTIP Awards and Fund Incentives, as applicable, granted to the
executive officers of the Company during the same calendar year.
(d)    Retirement, Welfare and Fringe Benefits. During the Employment Term, the
Executive shall be eligible to participate in the retirement savings, medical,
disability, life insurance, perquisite and other welfare and fringe benefit
plans applicable to senior executive officers of CLNY (which will include
emergency airlift (if needed) from locations outside the United States to the
United States) generally in accordance with the terms of such plans as are in
effect from time to time. The foregoing shall not be construed to limit the
ability of the Company to amend, modify or terminate any such benefit plans,
policies or programs in accordance with their terms or to cease providing such
benefit plans, policies or programs at any time and from time to time; provided,
that, subject to the last sentence of this Section 3(d), the terms and
conditions imposed on Executive’s participation in such plans, policies or
programs and any adverse amendments, terminations and modifications are at least
as favorable to Executive as those applicable to other senior executives. In
addition, the Executive shall continue to receive the other fringe benefits and
perquisites provided to the Executive by CLNY and its affiliates immediately
prior to the Effective Date.
(e)    Paid Time Off. During the Employment Term, the Executive shall be
eligible to participate in the paid time off policies generally applicable to
CLNY’s senior executives as are in effect from time to time.
(f)    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable out-of-pocket expenses that the Executive incurs in connection
with his employment during the Employment Term or his employment by CLNY during
the 90-day period prior to the Effective Date upon presentation of expense
statements or vouchers and such other information as the Company may require in
accordance with the generally applicable policies and procedures of the Company
applicable to CLNY’s senior executive officers as are in effect from time to
time. No expense payment or reimbursement under this Section 3(f) shall be
“grossed up” or increased to take into account any tax liability incurred by the
Executive as a result of such payment or reimbursement.
(g)    Insurance; Indemnification. The Executive shall be covered by such
comprehensive directors’ and officers’ liability insurance and errors and
omissions liability insurance as the Company shall have established and
maintained in respect of its directors and officers generally at its expense,
and the Company shall cause such insurance policies to be maintained in a manner
reasonably acceptable to the Executive both during and, in accordance with the
provisions of Section 4(a)(i)(D) below, after Executive’s employment with the
Company. The Executive shall also be entitled to indemnification rights,
benefits and related expense advances and reimbursements to the same extent as
any other director or officer of CLNY and to the maximum extent permitted under
applicable law pursuant to an indemnification agreement (the “Indemnification
Agreement”).
(h)    Attorneys’ Fees. The Company shall promptly pay or reimburse the
Executive for reasonable attorneys’ fees incurred by the Executive in connection
with the review, negotiation, drafting and execution of this Agreement and any
related arrangements, in an aggregate amount not to exceed $10,000, subject to
the Executive providing the Company


4



--------------------------------------------------------------------------------




with reasonable documentation of such fees within 30 days following the
Effective Date. The Company shall reimburse the Executive for such fees within
10 business days following Executive’s submission to the Company of the
documentation evidencing the fees.


4.
TERMINATION OF EMPLOYMENT.

(a)    General Provisions.
(i)    Upon any termination of Executive’s employment with the Company, the
Executive shall be entitled to receive the following: (A) any accrued but unpaid
Base Salary and vacation (determined in accordance with Company policy) through
the date of termination (paid in cash within 30 days (or such shorter period
required by applicable law) following the date of termination); (B)
reimbursement for expenses and fees incurred by the Executive prior to the date
of termination in accordance with Sections 3(f) and 3(h); (C) vested and accrued
benefits, if any, to which the Executive may be entitled under the Company’s
employee benefit plans as of the date of termination; and (D) any additional
amounts or benefits due under any applicable plan, program, agreement or
arrangement of the Company (including continuing “tail” indemnification and
directors and officers liability insurance for actions and inactions occurring
while the Executive provided services for CLNY and its affiliates and continued
coverage for any actions or inactions by the Executive while providing
cooperation under this Agreement), including any such plan, program, agreement
or arrangement relating to equity or equity-based awards (the amounts and
benefits described in clauses (A) through (D) above, collectively, the “Accrued
Benefits”). The Accrued Benefits shall in all events be paid in accordance with
the Company’s payroll procedures, expense reimbursement procedures or plan
terms, as applicable.
(ii)    During any notice period required under this Section 4, (A) the
Executive shall remain employed by the Company and shall continue to be bound by
all the terms of this Agreement and any other applicable duties and obligations
to the Company, (B) the Company may direct the Executive not to report to work,
and (C) the Executive shall only undertake such actions on behalf of the
Company, consistent with his position, as expressly directed by the Company.
(b)    Termination for Cause or by the Executive without Good Reason.
(i)    The Employment Term and the Executive’s employment hereunder may be
terminated at any time either (A) by the Company for “Cause” (as defined and
determined below), effective as set forth in Section 4(b)(iii), or (B) by the
Executive without Good Reason, effective 30 days following the date on which
notice of such termination is given by the Executive to the Company.
(ii)    If the Executive’s employment is terminated by the Company for Cause, or
by the Executive without Good Reason, the Executive shall only be entitled to
receive the Accrued Benefits.
(iii)    For purposes of this Agreement, a termination for “Cause” shall mean a
termination of the Executive’s employment with the Company because of (A) the
Executive’s conviction of, or plea of no contest to, any felony under the laws
of the United States or any state within the United States (other than a
traffic-related felony) which


5



--------------------------------------------------------------------------------




termination shall become effective immediately as of the date the Board
determines to terminate the Agreement, which action must be taken on or after
the date of such conviction or plea or within 60 days thereafter; (B) the
Executive’s willful and gross misconduct in connection with the performance of
his duties to the Company (other than by reason of his incapacity or
disability), it being expressly understood that the Company’s dissatisfaction
with the Executive’s performance shall not constitute Cause; or (C) a
continuous, willful and material breach by the Executive of this Agreement after
written notice of such breach has been provided to the Executive by the Board,
provided, that, in no event shall any action or omission in subsections (B) or
(C) constitute “Cause” unless (1) the Company gives notice to the Executive
stating that the Executive will be terminated for Cause, specifying the
particulars thereof in reasonable detail and the effective date of such
termination (which shall be no less than 10 business days following the date on
which such written notice is received by the Executive) and (2) the Executive
fails or refuses to materially cure or cease such misconduct or breach within 10
business days after such written notice is given to him. For purposes of the
foregoing sentence, no act, or failure to act, on the Executive’s part shall be
considered willful unless done or omitted to be done, by him not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company, and any act or omission by the Executive pursuant to
the authority given pursuant to a resolution duly adopted by the Board or on the
advice of counsel for the Company will be deemed made in good faith and in the
best interests of the Company.
(c)
Termination by the Company without Cause or by the Executive for Good Reason.

(i)    The Employment Term and the Executive’s employment hereunder may be
terminated (A) by the Company at any time without Cause, effective four business
days following the date on which written notice to such effect is delivered to
the Executive, or (B) by the Executive for “Good Reason” (as defined and
determined below), effective as set forth in Section 4(c)(iii). If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Company shall pay or provide to the Executive (A)
the Accrued Benefits and (B) upon the Executive’s execution of a separation
agreement containing a general release of claims substantially in the form
attached as Exhibit A hereto (the “Release”), and the expiration of the
applicable revocation period with respect to such Release within 60 days
following the date of termination (the date on which the Release becomes
effective, the “Release Effective Date”):
(A)A lump sum cash payment equal to the product of (i) two and (ii) the sum of
(1) the Base Salary in effect immediately prior to the date of termination
(without regard to any reduction that gives rise to Good Reason) and (2) (x) if
such termination occurs on or after the date on which the Annual Bonus, if any,
is paid to the Executive in respect of the second calendar year following the
calendar year in which the Effective Date occurs (the “Third Annual Bonus”), the
average Annual Bonus paid in respect of each of the three calendar years prior
to the date of termination or (y) if such termination occurs prior to the date
on which the Third Annual Bonus, if any, is paid, the Target Bonus Amount in
effect immediately prior to the date of termination (without regard to any
reduction that gives rise to Good Reason), payable on the first regularly
scheduled payroll


6



--------------------------------------------------------------------------------




date of the Company following the Release Effective Date and in no event later
than the 60th day following the date of termination (the actual date of payment,
the “Severance Payment Date”); provided, that, if the 60 day period referenced
in Section 4(c)(ii) begins in one calendar year and ends in a subsequent
calendar year, the Severance Payment Date will in all events occur in the second
calendar year;
(B)A lump sum cash payment equal to the Annual Bonus, if any, that the Executive
would have received in respect of the calendar year prior to the calendar year
in which the termination occurs had the Executive remained an active employee of
the Company, based on the achievement of the applicable performance measures, to
the extent unpaid as of the termination date, payable on the date such amount
would have been paid had the Executive continued in employment (the “Unpaid
Bonus”);
(C)A lump-sum payment equal to the product of (1) the Target Annual Bonus in
effect for the calendar year in which the termination occurs, and (2) a
fraction, the numerator of which shall equal the number of days during the year
in which the termination date occurs that the Executive was employed by the
Company and the denominator of which shall equal 365, payable on the Severance
Payment Date (the “Pro-Rated Bonus”);
(D)Continuation of the Company’s contributions necessary to maintain the
Executive’s coverage for the 24 calendar months immediately following the end of
the calendar month in which the termination date occurs under the medical,
dental and vision programs in which the Executive participated immediately prior
to his termination of employment (and such coverage shall include the
Executive’s eligible dependents); provided, that, if the Company determines in
good faith that such contributions would cause adverse tax consequences to the
Company or the Executive under applicable law, the Company shall instead provide
the Executive with monthly cash payments during such 24- month period in an
amount that, after reduction for applicable taxes (assuming the Executive pays
taxes at the highest marginal rates in the applicable jurisdictions), is equal
to the amount of the Company’s monthly contributions referenced above. The
applicable period of health benefit continuation under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) shall begin on the expiration of
such 24-month period; and
(E)Full vesting as of the date of termination of any and all equity or
equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination.


(ii)    For purposes of this Agreement, “Good Reason” shall mean any action by
the Company, in each case without the Executive’s prior written consent, that
(A) results in a material diminution in the Executive’s duties, authority or
responsibilities or a diminution in the Executive’s title or position; (B)
requires the Executive to report to any person other than the Chief Executive
Officer, the Chief Financial Officer or the President; (C) reduces the Base
Salary, Target Annual Bonus or Target LTIP Award then in effect; (D) relocates
the Executive’s principal place of employment to a location more than 25 miles
from the location in effect immediately prior to such relocation; or (E)
constitutes


7



--------------------------------------------------------------------------------




a material breach by the Company of this Agreement or any other material
agreement between the Executive and the Company; provided, that, in no event
shall the occurrence of any such condition constitute Good Reason unless (1) the
Executive gives notice to the Company of the existence of the Executive’s
knowledge of the condition giving rise to Good Reason within 90 days following
its initial existence, (2) the Company fails to cure such condition within 30
days following the date such notice is given and (3) the Executive terminates
his employment with the Company within 30 days following the expiration of such
cure period.
(d)
Termination Due to Death or Disability.

(i)    The Employment Term and the Executive’s employment hereunder (A) may be
terminated by the Company as a result of the Executive’s “Disability” (as
defined and determined below) and (B) shall terminate immediately as a result of
the Executive’s death.
(ii)    If the Executive’s employment is terminated by the Company as a result
of the Executive’s Disability or terminates as a result of the Executive’s
death, the Company shall provide the Executive (or his estate) with: (A) the
Accrued Benefits, (B) the Unpaid Bonus, (C) a lump sum payment equal to the
Pro-Rated Bonus with respect to the calendar year in which the termination
occurs and (D) full vesting as of the date of termination of any and all equity
or equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination.
(iii)    For purposes of this Agreement, “Disability” shall mean a physical or
mental incapacity that substantially prevents the Executive from performing his
duties hereunder and that has continued for at least 180 consecutive days. Any
dispute as to whether or not the Executive is disabled within the meaning of the
preceding sentence shall be resolved by a qualified, independent physician
reasonably satisfactory to the Executive and the Company, and the determination
of such physician shall be final and binding upon both the Executive and the
Company. All fees and expenses of any such physician shall be borne solely by
the Company.
(e)    Non-Renewal of Agreement.
(i)    If the Company gives a Non-Renewal Notice to the Executive, the
Employment Term and the Executive’s employment hereunder shall terminate as of
the expiration of the Initial Term or then-current Renewal Term, as applicable,
and the Company shall provide the Executive with all of the payments and
benefits set forth in Section 4(c) hereof, subject to his execution and
non-revocation of the Release by the Release Effective Date.
(ii)    If the Executive gives a Non-Renewal Notice to the Company, the
Employment Term and the Executive’s employment hereunder shall terminate as of
the expiration of the Initial Term or then-current Renewal Term, as applicable,
and the Company shall provide the Executive with (A) the Accrued Benefits, (B)
any Unpaid Bonus in respect of the calendar year prior to the calendar year in
which the termination occurs and (C) the Pro- Rated Bonus in respect of the
calendar year in which the termination occurs.


8



--------------------------------------------------------------------------------




(f)    Return of Property. Upon any termination of the Executive’s employment
hereunder, the Executive shall as soon as practicable following such termination
deliver or cause to be delivered to the Company the tangible property owned by
the Company, which is in the possession or control of the Executive.
Notwithstanding the foregoing, the Executive shall be permitted to retain his
calendar and his contacts and investor lists, all compensation-related plans and
agreements, any documents reasonably needed for personal tax purposes and his
personal notes, journals, diaries and correspondence (including personal
emails). In addition, the Executive shall be able to retain his mobile phone(s)
and personal computer(s) and his cell phone number(s).
(g)    Resignation as Officer or Director. Unless requested otherwise by the
Company, upon any termination of the Executive’s employment hereunder the
Executive shall resign each position (if any) that the Executive then holds as
an officer or director of the Company. The Executive’s execution of this
Agreement shall be deemed the grant by the Executive to the officers of the
Company of a limited power of attorney to sign in the Executive’s name and on
the Executive’s behalf any such documentation as may be required to be executed
solely for the limited purposes of effectuating such resignations.
(h)    No Set-Off or Mitigation. The Company’s obligations to make payments
under this Agreement shall not be affected by any set-off, counterclaim,
recoupment or other claim the Company or any of its affiliates may have against
the Executive. The Executive does not need to seek other employment or take any
other action to mitigate any amounts owed to the Executive under this Agreement,
and those amounts shall not be reduced if the Executive does obtain other
employment.
5.
RESTRICTIVE COVENANTS. The Executive is entering into the Restrictive Covenant
Agreement, substantially in the form attached as Exhibit B hereto (the
“Restrictive Covenant Agreement”), as of the date hereof. The Restrictive
Covenant Agreement shall become effective as of the Effective Date and shall
continue in effect at all applicable times following the Effective Date in
accordance with the terms and conditions thereof.

6.
SECTION 280G.

(a)    Treatment of Payments. Notwithstanding anything in this Agreement or any
other plan, arrangement or agreement to the contrary, in the event that an
independent, nationally recognized, accounting firm which shall be designated by
the Company with the Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by the Executive from the Company or any
of its affiliates or from any person who effectuates a change in control or
effective control of the Company or any of such person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the
Accounting Firm shall determine if the payments or benefits to be received by
the Executive that are subject to Section 280G of the Code shall be reduced to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax, but such reduction shall occur if and only to the extent that the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of


9



--------------------------------------------------------------------------------




federal, state and local income taxes, and employment, Social Security and
Medicare taxes on such reduced Total Payments), is greater than or equal to the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes and employment, Social
Security and Medicare taxes on such Total Payments and the amount of Excise Tax
(or any other excise tax) to which the Executive would be subject in respect of
such unreduced Total Payments). For purposes of this Section 6(a), the above tax
amounts shall be determined by applying the highest marginal rate under Section
1 of the Code and under state and local laws which applied (or is likely to
apply) to the Executive’s taxable income for the tax year in which the
transaction which causes the application of Section 280G of the Code occurs, or
such other rate(s) as the Accounting Firm determines to be likely to apply to
the Executive in the relevant tax year(s) in which any of the Total Payments is
expected to be made. If the Accounting Firm determines that the Executive would
not retain a larger amount on an after-tax basis if the Total Payments were so
reduced, then the Executive shall retain all of the Total Payments.
(b)    Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 6(a), the Total Payments will be reduced in the following
order: (i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.
(c)    Certain Determinations. For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax: (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code will be taken into
account; (ii) no portion of the Total Payments will be taken into account which,
in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the
Executive and selected by the Accounting Firm, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. The Executive and the
Company shall furnish such documentation and documents as may be necessary for
the Accounting Firm to perform the requisite


10



--------------------------------------------------------------------------------




calculations and analysis under this Section 6 (and shall cooperate to the
extent necessary for any of the determinations in this Section 6(c) to be made),
and the Accounting Firm shall provide a written report of its determinations
hereunder, including detailed supporting calculations. If the Accounting Firm
determines that aggregate Total Payments should be reduced as described above,
it shall promptly notify the Executive and the Company to that effect. In the
absence of manifest error, all determinations by the Accounting Firm under this
Section 6 shall be binding on the Executive and the Company and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
later of the Executive’s date of termination of employment or the date of the
transaction which causes the application of Section 280G of the Code. The
Company shall bear all costs, fees and expenses of the Accounting Firm and any
legal counsel retained by the Accounting Firm.
(d)    Additional Payments. If the Executive receives reduced payments and
benefits by reason of this Section 6 and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal
Revenue Service proceeding, that the Executive could have received a greater
amount without resulting in any Excise Tax, then the Company shall thereafter
pay the Executive the aggregate additional amount which could have been paid
without resulting in any Excise Tax as soon as reasonably practicable following
such determination.
7.
ASSIGNMENT; ASSUMPTION OF AGREEMENT. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by the Executive in respect of any claim, debt, obligation or similar
process. This Agreement may not be assigned by CLNY and CLNY will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company
to assume expressly and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place.

8.
PERMITTED TRANSFERS. CLNY acknowledges and agrees that any transfer Colony
Capital Holdings, LLC of OP Common Units (as defined in the LLC Agreement of the
Operating Entity) to Executive in compliance with the lock-up agreements
applicable thereto will be deemed to constitute a transfer that is “expressly
authorized” under a Non-Managing Ancillary Agreement and shall constitute a
“Permitted Transfer” for purposes of the LLC Agreement of the Operating Entity.

9.
MISCELLANEOUS PROVISIONS.

(a)    No Breach of Obligation to Others. The Executive represents and warrants
that his entering into this Agreement does not, and that his performance under
this Agreement and consummation of the transactions contemplated hereby and
thereby will not, violate the provisions of any agreement or instrument to which
the Executive is a party or any decree, judgment or order to which the Executive
is subject, and that this Agreement constitutes a valid and binding obligation
of the Executive enforceable against the Executive in accordance with its terms.


11



--------------------------------------------------------------------------------




(b)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.
(c)    Entire Agreement. This Agreement, together with the documents referred to
herein, constitutes and expresses the whole agreement of the parties hereto with
reference to any of the matters or things herein provided for or herein before
discussed or mentioned with reference to the Executive’s employment with the
Company, and it cancels and replaces any and all prior understandings,
agreements and term sheets between the Executive and CLNY and any of its
subsidiaries or affiliates; provided, that, this Agreement shall not alter,
amend or supersede (i) any Fund Incentives issued to Executive by Colony
Capital, LLC or CLNY in connection with his prior employment, (ii) any interest
the Executive or any of his affiliates may have in any general partner of any
fund or related entity managed by the Company, (iii) any rights the Executive
may have under the Contribution Agreement dated as of December 23, 2014 (the
“Contribution Agreement”) by and among Colony Financial, Inc. (now known as
Colony Capital, Inc.), Colony Capital, LLC, Colony Capital Holdings, LLC, and
the other parties thereto, as has been and as may hereinafter be amended from
time to time; (iv) the Ancillary Documents (as defined in the Contribution
Agreement), (v) the Indemnification Agreement referenced in Section 3(g) of this
Agreement to which the Executive or any of his affiliates is a party or
beneficiary and (vi) any equity grant made by CLNY to the Executive prior to the
Effective Date. All promises, representations, collateral agreements and
understandings not expressly incorporated in this Agreement are hereby
superseded by this Agreement.
(d)    Notices. All notices, requests, demands and other communications required
or permitted hereunder must be made in writing and will be deemed to have been
duly given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:
If to the Company:    Colony Capital, Inc.
515 South Flower Street, 44th Floor
Los Angeles, CA 90071
Attention: Chief Executive Officer


If to the Executive:    to the last address of the Executive
in the Company’s records specifically identified for notices under this
Agreement


or to such other address as is provided by a party to the other from time to
time.
(e)    Survival. The representations, warranties and covenants of the Executive
contained in this Agreement will survive any termination of the Executive’s
employment with the Company.


12



--------------------------------------------------------------------------------




(f)    Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by the Executive and
CLNY. No waiver by either party hereto at any time of any breach by the other
party hereto of compliance with any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
(g)    Further Assurances. The parties hereto will from time to time after the
date hereof execute, acknowledge where appropriate and deliver such further
instruments and take such other actions as any other party may reasonably
request in order to carry out the intent and purposes of this Agreement.
(h)    Severability. If any term or provision hereof is determined to be invalid
or unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) to the extent permitted
by applicable law, the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
(i)    Arbitration. Except as otherwise set forth in the Restrictive Covenant
Agreement, any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Los Angeles, California, before a panel of
three neutral arbitrators, each of whom shall be selected jointly by the
parties, or, if the parties cannot agree on the selection of the arbitrators, as
selected by the American Arbitration Association. The commercial arbitration
rules of the American Arbitration Association (the “AAA Rules”) shall govern any
arbitration between the parties, except that the following provisions are
included in the parties’ agreement to arbitrate and override any contrary
provisions in the AAA Rules:
(i)    The agreement to arbitrate and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;
(ii)    The California Arbitration Act shall govern the arbitration, the
agreement to arbitrate, and any proceedings to enforce, confirm, modify or
vacate the award;
(iii)
The arbitrators shall apply California law;

(iv)    Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);
(iv)The award shall be written, reasoned, and shall include findings of fact as
to all factual issues and conclusions of law as to all legal issues;
(v)Either party may seek a de novo review by the Court of the conclusions of law
included in the award and any petition or motion to enforce, confirm, modify or
vacate the award; and
(vi)The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.


13



--------------------------------------------------------------------------------




The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.
(j)    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. In the event that
any provision of Agreement or any other agreement or award referenced herein is
mutually agreed by the parties to be in violation of Section 409A of the Code,
the parties shall cooperate reasonably to attempt to amend or modify this
Agreement (or other agreement or award) in order to avoid a violation of Section
409A of the Code while attempting to preserve the economic intent of the
applicable provision. Notwithstanding anything contained herein to the contrary,
the Executive shall not be considered to have terminated employment with the
Company for purposes of any payments under this Agreement which are subject to
Section 409A of the Code until the Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement or any other arrangement between the
Executive and the Company during the six-month period immediately following the
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following the Executive’s separation from
service (or, if earlier, the Executive’s date of death). To the extent required
to avoid an accelerated or additional tax under Section 409A of the Code,
amounts reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year. CLNY makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. For
purposes of this Section 9(j), Section 409A of the Code shall include all
regulations and guidance promulgated thereunder.
(k)    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
(l)    Construction. The parties acknowledge that this Agreement is the result
of arm’s- length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a


14



--------------------------------------------------------------------------------




document shall be construed against the drafting party shall not be applicable
to this Agreement.
(m)    Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.
(n)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to guarantee any particular tax result for the Executive with respect
to any payment provided to the Executive hereunder, and the Executive shall be
responsible for any taxes imposed on Executive with respect to any such payment.
(o)    Cooperation. For a period of 12 months following the termination of the
Executive’s employment with the Company for any reason, the Executive shall
provide reasonable cooperation in connection with any action or proceeding (or
any appeal from any action or proceeding) which relates to events during the
Executive’s employment hereunder of which the Executive has knowledge. The
Company shall reimburse the Executive for the Executive’s reasonable travel
expenses incurred in connection with the foregoing, in accordance with the
Company’s policies (and consistent with the Executive’s travel practices during
the Executive’s employment with the Company) and subject to the delivery of
reasonable support for such expenses. Any such requests for cooperation shall be
subject to the Executive’s business and personal schedule and the Executive
shall not be required to cooperate against his own legal interests or the legal
interests of his employer or partners or business ventures. In the event the
Executive reasonably determines that he needs separate legal counsel in
connection with his cooperation, the Company shall reimburse the Executive for
the reasonable costs of such counsel as soon as practicable (and in any event
within 30 days) following its receipt of an invoice for such costs. In the event
the Executive is required to cooperate for more than 8 hours in any 12-month
period, the Executive shall be paid an hourly consulting fee in an amount
mutually agreed between the Company and Executive at the time.


[remainder of page intentionally left blank]




15



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


COLONY CAPITAL, INC.
 
 
By: /s/ Ronald M. Sanders
Name: Ronald M. Sanders
Title: EVP, Chief Legal Officer and Secretary
 
 
EXECUTIVE
 
/s/ Neale W. Redington
Neale W. Redington













































(Signature Page to Neale W. Redington Employment Agreement)





--------------------------------------------------------------------------------






Schedule 1


Current Activities





--------------------------------------------------------------------------------





Exhibit A
Form of Release


Neale W. Redington (“Executive”), a former employee of Colony Capital, Inc.
(“CLNY” and together with its subsidiaries, the “Employer”), hereby enters into
and agrees to be bound by this General Waiver and Release of Claims (the
“Release”). Executive acknowledges that he is required to execute this Release
in order to be eligible for certain post-termination benefits (the
“Post-Termination Benefits”) as set forth in Section [4(c)(ii)] / [4(e)(i)] of
his Employment Agreement with CLNY, dated January 14, 2019 (the “Employment
Agreement”). Unless otherwise indicated, capitalized terms used but not defined
herein shall have the meanings specified in the Employment Agreement.


1.SEPARATION DATE.    Executive acknowledges and agrees that his separation from
Employer was effective as of         , 20XX ( the “Separation Date”).


2.WAGES FULLY PAID. Executive acknowledges and agrees that he has received
payment in full for all salary and other wages, including without limitation any
accrued, unused vacation or other similar benefits earned through the Separation
Date.


3.
EXECUTIVE’S GENERAL RELEASE OF CLAIMS.



(a)    Waiver and Release. Pursuant to Section [4(c)(ii)] / [4(e)(i)] of the
Employment Agreement, and in consideration of the Post-Termination Benefits to
be provided to Executive as outlined in the Employment Agreement and this
Release as set forth herein, Executive, on behalf of himself and his heirs,
executors, administrators and assigns, forever waives, releases and discharges
Employer, its officers, directors, owners, shareholders and agents (collectively
referred to herein as, the “Employer Group”), and each of its and their
respective officers, directors, shareholders, members, managers, employees,
agents, servants, accountants, attorneys, heirs, beneficiaries, successors and
assigns (together with the Employer Group, the “Employer Released Parties”),
from any and all claims, demands, causes of actions, fees, damages, liabilities
and expenses (including attorneys’ fees) of any kind whatsoever, whether known
or unknown, that Executive has ever had or might have against the Employer
Released Parties that directly or indirectly arise out of, relate to, or are
connected with, Executive’s services to, or employment by the Company,
including, but not limited to (i) any claims under Title VII of the Civil Rights
Act, as amended, the Americans with Disabilities Act, as amended, the Family and
Medical Leave Act, as amended, the Fair Labor Standards Act, as amended, the
Equal Pay Act, as amended, the Employee Retirement Income Security Act, as
amended (with respect to unvested benefits), the Civil Rights Act of 1991, as
amended, Section 1981 of Title 42 of the United States Code, the Sarbanes-Oxley
Act of 2002, as amended, the Worker Adjustment and Retraining Notification Act,
as amended, the Age Discrimination in Employment Act, as amended, the Uniform
Services Employment and Reemployment Rights Act, as amended, the California Fair
Employment and Housing Act, as amended, and the California Labor Code, as
amended, and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and (ii) any tort and/or
contract claims, including any claims of wrongful discharge, defamation,
emotional distress, tortious interference with contract, invasion of privacy,
nonphysical injury, personal injury or





--------------------------------------------------------------------------------




sickness or any other harm. Executive acknowledges that if the Equal Employment
Opportunity Commission or any other administrative agency brings any charge or
complaint on his behalf or for his benefit, this Release bars Executive from
receiving, and Executive hereby waives any right to, any monetary or other
individual relief related to such a charge or complaint. This Release, however,
excludes (i) any claims made under state workers’ compensation or unemployment
laws, and/or any claims that cannot be waived by law, (ii) claims with respect
to the breach of any covenant (including any payments under the Employment
Agreement) to be performed by Employer after the date of this Release, (iii) any
rights to indemnification or contribution or directors’ and officers’ liability
insurance under the Employment Agreement, Indemnification Agreement, any
operative documents of the Company or any applicable law, (iv) any claims as a
holder of Company equity awards under the Company’s equity incentive plans or as
a holder of Fund Incentives; and (v) any claims for vested benefits under any
employee benefit plan (excluding any severance plan and including claims under
the Consolidated Omnibus Budget Reconciliation Act of 1985) or any claims that
may arise after the date Executive signs the Release.


(b)    Waiver of Unknown Claims; Section 1542. Executive intends to fully waive
and release all claims against Employer; therefore, he expressly understands and
hereby agrees that this Release is intended to cover, and does cover, not only
all known injuries, losses or damages, but any injuries, losses or damages that
he does not now know about or anticipate, but that might later develop or be
discovered, including the effects and consequences of those injuries, losses or
damages. Executive expressly waives the benefits of and right to relief under
California Civil Code Section 1542 (“Section 1542”), or any similar statute or
comparable common law doctrine in any jurisdiction. Section 1542 provides:


Section 1542. (General Release-Claims Extinguished) A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.


Executive understands and acknowledges the significance and consequences of this
specific waiver of Section 1542 and, having had the opportunity to consult with
legal counsel, hereby knowingly and voluntarily waives and relinquishes any
rights and/or benefits which he may have thereunder. Without limiting the
generality of the foregoing, Executive acknowledges that by accepting the
benefits and payments offered in exchange for this Release, he assumes and
waives the risks that the facts and the law may be other than he believes and
that, after signing this Release, he may discover losses or claims that are
released under this Release, but that are presently unknown to him, and he
understands and agrees that this Release shall apply to any such losses or
claims.


(c)    Acknowledgement of ADEA Waiver. Without in any way limiting the scope of
the foregoing general release of claims, Executive acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (the “ADEA”) and that such waiver and release is knowing
and voluntary. This waiver and release does not govern any rights or claims that
might arise under the ADEA after the date this Release is signed by Executive.
Executive acknowledges that: (i) the consideration given for this Release is in
addition to anything of value to which Executive otherwise would be entitled to
receive; (ii) he has been advised in writing to consult with an attorney of his
choice prior to signing this Release; (iii) he has been provided a full and
ample opportunity to review this Release, including a period of at least
twenty-one (21) days within which to consider it (which will not be lengthened
by any revisions or modifications); (iv)





--------------------------------------------------------------------------------




he has read and fully understands this Release and has had the opportunity to
discuss it with an attorney of his choice; (v) to the extent that Executive
takes less than twenty-one (21) days to consider this Release prior to
execution, he acknowledges that he had sufficient time to consider this Release
with counsel and that he expressly, voluntarily and knowingly waives any
additional time; and (vi) Executive is aware of his right to revoke this Release
at any time within the seven (7)-day period following the date on which he
executes this Release. Executive further understands that he shall relinquish
any right he has to Post- Termination Benefits described in the Employment
Agreement if he exercises his right to revoke this Release. Notice of revocation
must be made in writing and must be received by [Name, Title], no later than
5:00 p.m. Pacific Time on the seventh (7th) calendar day immediately after the
day on which Executive executes this Release.


4.NO CLAIMS BY EXECUTIVE. Executive affirms and warrants that he has not filed,
initiated or caused to be filed or initiated any claim, charge, suit, complaint,
grievance, action or cause of action against Employer or any of the other
Employer Released Parties.


5.NO ASSIGNMENT OF CLAIMS. Executive affirms and warrants that he has made no
assignment of any right or interest in any claim which he may have against any
of the Employer Released Parties.


6.ADVICE OF COUNSEL. Executive acknowledges: (a) that he has been advised to
consult with an attorney regarding this Release; (b) that he has, in fact,
consulted with an attorney regarding this Release; (c) that he has carefully
read and understands all of the provisions of this Release; and (d) that he is
knowingly and voluntarily executing this Release in consideration of the
Post-Termination Benefits provided under the Employment Agreement.


[remainder of page intentionally left blank]







--------------------------------------------------------------------------------





By his signature, Neale W. Redington hereby knowingly and voluntarily executes
this Release as of the date indicated below.




 
Neale W. Redington
 
Dated: _________________________________
 





















































































[Signature page to Neale W. Redington Release]







--------------------------------------------------------------------------------










Exhibit B
Form of Restrictive Covenant Agreement
Attached hereto.
RESTRICTIVE COVENANT AGREEMENT
THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”), dated as of January 14,
2019, and effective as of the Effective Date (as defined below), is made by and
between Colony Capital, Inc., a Maryland corporation (“CLNY”), and Neale W.
Redington (“Executive”). CLNY, together with its Subsidiaries (which, following
the Effective Date, shall include NewCo (as defined below) and its subsidiaries)
is hereinafter referred to as “the Company,” and where the context permits,
references to “the Company” shall include the Company and any successor to the
Company. Any capitalized term that is used but not otherwise defined in this
Agreement shall have the meaning set forth in the Contribution Agreement (as
defined below).
WHEREAS, CLNY (formally known as Colony Financial, Inc.), CC, Colony Capital
Holdings, LLC, a Delaware limited liability company (“CC Holdings”), Colony
Capital OP Subsidiary, LLC, a Delaware limited liability company (“NewCo”), CCH
Management Partners I, LLC (“CCH”), FHB Holding LLC, a Delaware limited
liability company, Richard B. Saltzman and Colony Capital Operating Company,
LLC, a Delaware limited liability company (formerly known as CFI RE Masterco,
LLC) (the “OP”) have entered into that certain Contribution and Implementation
Agreement, dated as of December 23, 2014 (the “Contribution Agreement”),
pursuant to which, among other things, CC Holdings, CC and CCH contributed to
the OP and the OP acquired from CC Holdings, CC and CCH the membership interests
in NewCo held by CC Holdings, CC and CCH (which constitute all of the membership
interests of NewCo) (along with the other transactions contemplated thereby, the
“Contribution”) and the management of the Company will be internalized;
WHEREAS, effective as of January 1, 2019 (“Effective Date”), Executive will
continue his employment with the Company as its Managing Director, Chief
Accounting Officer of CLNY in accordance with terms of the Employment Agreement
by and between CLNY and Executive, dated as of the date hereof (the “Employment
Agreement”);
WHEREAS, Executive (i) has been actively involved in the management of the
business of CLNY and has thereby acquired significant experience, skill, and
confidential and proprietary information relating to the business and operation
of CLNY and (ii) in the course of his participation in the business of CLNY, has
also developed on behalf of CLNY significant goodwill that is now a significant
part of the value of CLNY;
WHEREAS, the Company desires to protect its investment in its assets, businesses
and goodwill and, accordingly, as a material condition to its willingness to
enter into the Employment Agreement, has required that Executive agree to limit
certain activities by Executive (as contemplated hereby) that would compete with
or otherwise harm such assets, businesses or goodwill;


    



--------------------------------------------------------------------------------




WHEREAS, as part of the consideration and inducement to CLNY to enter into the
Employment Agreement, Executive is willing to agree to enter into this Agreement
and abide by such restrictions; and
WHEREAS, the parties intend this Agreement to be in compliance with California
Business and Professions Code Section 16601 (“BPC Section 16601”) to the extent
that it is applicable, and further intend for it to be fully enforceable under
any applicable Law.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.    Defined Terms. For purposes of this Agreement, the following terms have
the respective meanings set forth below:
(a)    “Business” means (x) the business of acquiring, originating and managing
real estate-related debt and equity investments; provided, that, for purposes of
clarification, the Business shall not include debt or equity investments in
operating companies primarily engaged in businesses outside of the real estate
or hospitality industries even though such businesses may own or lease real
property and (y) any alternative asset management business (other than CC) in
which more than 25% of the total capital committed is third party capital from
passive investors (which term shall exclude natural persons who are partners or
employees of the business and are actively engaged in the management of the
business) that advises, manages or invests the assets of funds or related
investment vehicles or separate accounts.
(b)    “Company Materials” means all Materials that Executive makes or
conceives, or has made or conceived, solely or jointly, during the period of
Executive’s retention by or employment with the Company, whether or not
patentable or registerable under copyright, trademark or similar statutes, which
(i) are related to the current or demonstrably (by expenditure of material
resources or material time spent by senior management) anticipated business or
activities of the Company (which includes any fund managed by the Company during
or prior to the period of Executive’s retention by or employment with the
Company); and (ii) are otherwise developed by Executive through the use of the
Company’s confidential information, equipment, software, or other facilities or
resources at a time during which Executive has been a consultant, or employee
(temporary or otherwise) of the Company. Notwithstanding the foregoing, Company
Materials shall not include any Materials conceived or made, solely or jointly,
by Executive in connection with the performance of Permitted Activities.
(c)    “Confidential Information” means information that is not generally known
to the public and that is or was used, developed or obtained by Executive (in
his capacity as a member or employee of the Company); provided, however,
Confidential Information will not include any information that is generally
available to the public or within the industry prior to the date Executive
proposes to disclose or use such information. For the avoidance of doubt,
“Confidential Information” does not include (x) information concerning
non-proprietary business or investment practices, methods or relationships
customarily employed or entered into by comparable business enterprises, (y) the
identity of investors and their investment practices, methods and relationships,
financing





--------------------------------------------------------------------------------




sources or capital market intermediaries and (z) information that is used,
developed or obtained by Executive exclusively in connection with the
performance of Permitted Activities.
    (d)    “Inventions” means any inventions, improvements, developments, ideas
or discoveries whether patentable or unpatentable, that meets any one of the
following criteria: (i) relates at the time of conception or reduction to
practice to: (A) the business, projects or products of the Company, or to the
utilization thereof; or (B) the actual or demonstrably anticipated research or
development of the Company; (ii) results from any work performed directly or
indirectly by Executive for the Company; or (iii) results, at least in part,
from Executive’s use of the Company’s time, equipment, supplies, facilities or
trade secret information; provided, however, that Inventions shall not include
(x) any Invention which qualifies fully under the provisions of California Labor
Code Section 2870 (a copy of which is attached as Exhibit 1), including any idea
or invention which is developed entirely on Executive’s own time without using
the Company’s equipment, supplies, facilities or trade secret information, and
which is not related to the business (either actual or demonstrably
anticipated), and which does not result from work performed for the Company and
(y) inventions, improvements, developments, ideas or discoveries conceived or
reduced to practice by Executive exclusively in connection with the performance
of Permitted Activities..
(e)    “Materials” means all articles, reports, documents, memoranda, notes,
other works of authorship, data, databases, discoveries, designs, developments,
ideas, creative works, improvements, inventions, know-how, processes, computer
programs, software, source code, techniques and useful ideas of any description
whatsoever (or portions thereof).
(f)    “Permitted Activities” means each of the activities described in Section
2 hereof.
(g)    “Person” means any individual, company, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.
(h)    “Restricted Period” means the period commencing on the Effective Date and
ending on the first anniversary of the termination of Executive’s employment
with the Company; provided that the Restricted Period shall immediately cease if
such termination of employment is by the Company without Cause, by Executive for
Good Reason or as a result of the Company giving a Non-Renewal Notice to
Executive (in each case, such capitalized term used herein as defined in the
Employment Agreement).
(i)    “Restricted Territory” means (i) any of Austria, Belgium, China, Czech
Republic, Denmark, England, Finland, France, Germany, Hungary, Ireland, Italy,
Japan, Monaco, Netherlands, Norway, Poland, Portugal, Scotland, South Korea,
Spain, Sweden, Switzerland and the United States, (ii) any state in the United
States and/or other country listed in clause (i) and (iii) any other
jurisdiction in which the Company or its subsidiaries engages in Business in any
material respect.
2.    Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Executive from:
(a)    engaging in the Personal Activities (as defined in the Employment
Agreement);





--------------------------------------------------------------------------------




(b)    owning, directly or indirectly, solely as an investment, securities of
any such Person which are traded on any national securities exchange or NASDAQ
if Executive (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;
(c)    managing any capital accounts, or exercising any of the rights and
obligations of the general partner, of the upper-tier general partners with
respect to the Subject Funds, or any CC Retained Assets or CC Retained
Liabilities of CC Parties following the Effective Date;
(d)    taking any actions with respect to (x) investments made (or legally
committed to be made) on or prior to the date hereof (including investments in
Colony AH Member LLC and its subsidiaries, SONIFI Solutions, Inc., Miramax
Films, LH-COL Participants, LLC or any other Affiliate of CC that is organized
to acquire or invest in Lending Home Corporation and FYH-Bar Holdings, LLC or
any other Affiliate of CC that holds an investment in Adaptive Studios) or (y)
follow-on investments to the investments described in clause (x) that are not
real estate-related or the sourcing of investments for the investments described
in clause (x) that are not real-estate related or (z) investments made to
refinance or restructure the investments described in clauses (x) and (y) that
are not real estate-related;
(e)     making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in real estate-related debt and equity investments);
(f)    making any passive investment (or group of related passive investments)
of less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in real estate-related debt and equity investments; or
(g)    making investments in private companies that are (x) not engaged in the
real estate or hospitality industries, (y) do not predominantly make investments
in real estate-related debt and equity instruments and (z) do not make
investments similar to those made by CLNY and the OP equal to the lesser of (A)
5% of the outstanding equity securities of such private company and (B) $30
million per company or group of affiliated companies operating as part of one
business.
3.    Non-Competition. Executive shall not, during the Restricted Period,
directly or indirectly, in any manner within the Restricted Territory: (i)
engage in the Business (other than through the Company and its Affiliates); (ii)
render any services as an employee, officer, director or consultant to any
Person (other than the Company) engaged in the Business; or (iii) make an
investment in a Person engaged in the Business as a partner, shareholder,
principal, member or other owner of equity interests (or securities convertible
into or exercisable for, equity interests); provided, however, nothing contained
in this Agreement shall restrict Executive from (x) engaging in any activity
that he determines in good faith is in furtherance of the interests of the
Company in the performance of his duties for the Company and/or (y) engaging in
any Permitted Activity. In addition, nothing herein shall prohibit Executive
from providing services to an entity engaged in the Business if Executive’s
services are solely limited to a unit, division, or subsidiary of such entity
which does





--------------------------------------------------------------------------------




not engage in the Business and Executive does not provide services directly or
indirectly to, or with respect to, the Business.
4.    Non-Solicitation. Except as necessary, appropriate or desirable to perform
his duties to the Company during his employment, Executive shall not during the
Restricted Period, without CLNY’s prior written consent, (i) directly or
indirectly, on his own behalf or for any other Person, knowingly solicit or
induce any officer, director, employee or independent contractor who is a
natural person that provides consulting or advisory services with respect to
sourcing or consummating financings or investments of the Company (A) to
terminate his or her relationship with the Company, or (B) hire any such
individual whom Executive knows left the employment of the Company during the
previous 12 months or (ii) directly or indirectly, on his own behalf or for any
other Person, solicit or induce any investors to terminate (or diminish in any
material respect) his, her or its relationship with the Company. For the
avoidance of doubt, identification or doing business with or co-investing with
any limited partners, investors, financing sources or capital markets
intermediaries with regard to activity that is not prohibited by Section 3 above
shall not be deemed to be a breach of this Section 4 or otherwise. Executive
shall not be in violation of this Section 4 by reason of providing a personal
reference for any officer, director or employee of the Company or soliciting
individuals for employment through a general advertisement not targeted
specifically to officers, directors or employees of the Company.
5.    Confidential Information. At all times on and following the Effective
Date, Executive shall not disclose or use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company or any
of its affiliates, any Confidential Information except to the extent that (i)
such disclosure or use is related to, necessary, appropriate or desirable in
connection with Executive’s performance of his duties to the Company or (ii) is
related to any good faith dispute between Executive and the Company or any of
its affiliates or otherwise in connection with any action by Executive to
enforce his rights or defend his actions under this Agreement, the Contribution
Agreement, the Employment Agreement or any other agreement with the Company or
any of its affiliates. Nothing contained herein shall preclude Executive from
disclosing Confidential Information to his immediate family and personal legal
and financial advisor(s), provided that Executive informs such family member(s)
and/or advisor(s) that the information is confidential in nature and receives
reasonable assurances that the family member(s) and/or advisor(s) shall not
disclose such information except as required by Law or by any Authority with
apparent jurisdiction over such Person. Nothing in this Agreement shall be
construed to prevent Executive from complying with applicable Law, or disclosing
information pursuant to the valid order of a court of competent jurisdiction or
an authorized government agency, provided that such compliance does not in
Executive’s reasonable judgment exceed the extent of disclosure required by such
Law. Executive shall, to the extent legally permitted, promptly provide written
notice of any such order to an authorized officer of the Company after receiving
such order and reasonably cooperate (at the Company’s expense) with any efforts
of the Company to seek a protective order or other measure to protect the
confidentiality of such information.
6.    Mutual Non-Disparagement.
(a)    At all times on and following the Effective Date, Executive shall refrain
from making any disparaging statements about the Company or any of its present
or (to the extent such Persons serve in such capacity during Executive’s
employment with the Company) future officers, directors,





--------------------------------------------------------------------------------




and, in their capacity as such, employees to any third Persons, including,
without limitation, to any press or other media, except (i) to the extent
required by Law or legal process, by any Authority with apparent jurisdiction or
applicable securities considerations, (ii) related to any good faith litigation
or similar proceeding between Executive and the Company or any of such officers
or directors or otherwise in connection with any good faith litigation or
similar proceeding or other efforts by Executive to enforce his rights or defend
his actions under this Agreement, the Contribution Agreement, the Employment
Agreement or any other agreement with the Company or any of such officers or
directors or (iii) for the making of any critical remarks about any such Person
in connection with any analyses made or opinions expressed in the ordinary
course of his duties to the Company during his employment therewith.
(b)    At all times on and following the Effective Date, the senior executive
officers of the Company shall not make, or cause to be made by the Company, any
disparaging or negative statements about Executive to any third Persons,
including, without limitation, to any press or other media, except (i) to the
extent required by Law or legal process, by any Authority with apparent
jurisdiction or applicable securities considerations, (ii) related to any good
faith litigation or similar proceeding between Executive and the Company or
otherwise in connection with any good faith litigation or similar proceeding by
Executive to enforce his rights or defend his actions under this Agreement, the
Contribution Agreement, the Employment Agreement or any other agreement with the
Company or (iii) for the making of any critical remarks about Executive in
connection with any analyses made or opinions expressed in the ordinary course
of their respective duties to the Company during their employment therewith.
7.    Intellectual Property.
(a)    Executive agrees that all Company Materials shall be deemed “work made
for hire” by the Company as the “author” and owner to the extent permitted by
United States copyright Law. To the extent (if any) that some or all of the
Company Materials do not constitute “work made for hire,” Executive hereby
irrevocably assigns to the Company for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, all right, title and
interest in and to such Company Materials (including without limitation any and
all copyright rights, patent rights and trademark rights and goodwill associated
therewith). The provisions of this paragraph will apply to all Company Materials
which are or have been conceived or developed by Executive, solely or jointly,
whether or not further development or reduction to practice may take place after
the termination of Executive’s employment or retention, by the Company.
(b)    Executive further agrees that he will execute and deliver to CLNY any and
all further documents or instruments and do any and all further acts which the
Company reasonably requests in order to perfect, confirm, defend, police and
enforce the Company’s intellectual property rights, and hereby grants to the
officers of the Company an irrevocable power of attorney, coupled with interest,
to such end. Executive shall be promptly reimbursed by the Company for all costs
and expenditures incurred in connection with any cooperation referenced in this
Section 7(b).
8.    Injunctive Relief; Other Remedies. The parties agree that the remedy at
Law for any breach of this Agreement is and will be inadequate, and in the event
of a breach or threatened breach by Executive of the provisions of Sections 3,
4, 5, 6, or 7 of this Agreement, the Company shall be entitled to seek an
injunction restraining Executive from the conduct which would constitute a





--------------------------------------------------------------------------------




breach of this Agreement. Nothing herein contained shall be construed as
prohibiting the Company from pursuing any other remedies available to it or them
for such breach or threatened breach, including, without limitation, specific
performance and/or the recovery of damages from Executive.
9.    Reasonableness and Enforceability of Covenants.
(a)    The recitals to this Agreement are incorporated herein by this reference.
The parties acknowledge and agree with such recitals, and further agree that the
value of the consideration paid by the Company in connection with the
Contribution is substantial and that preservation of the confidential and
proprietary information, goodwill, stable workforce, and client and customer
relations of the Company is a material part of the consideration being provided
in connection with the Contribution.
(b)    The parties expressly agree that the character, duration and geographical
scope of this Agreement are reasonable in light of the circumstances as they
exist on the date upon which this Agreement has been executed, including, but
not limited to, Executive’s material economic interest in the Contribution, and
Executive’s position of confidence and trust as a stockholder of CLNY.
(c)    Executive acknowledges that, (i) in connection with the Contribution, the
Company will be vested with the goodwill of, and will directly or indirectly
carry on, the business of CC; (ii) the restrictive covenants and the other
agreements contained herein (collectively, the “Restrictive Covenants”) are an
essential part of this Agreement and the contemplated Contribution; (iii) the
contemplated Contribution is designed and intended to qualify as a sale (or
other disposition) by Executive within the meaning of BPC Section 16601; and
(iv) the covenants contained in this Agreement are intended to be and would be
enforceable under BPC Section 16601. Executive and the Company agree not to
challenge the enforceability of the covenants (and the limitations and
qualifications included as part thereof) contained in this Agreement.
(d)    Executive agrees to be bound by the Restrictive Covenants and the other
agreements contained in this Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements contained herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Agreement.
10.    Acknowledgements. Executive acknowledges that (i) his work for the
Company will continue to give him access to the confidential affairs and
proprietary information of the Company; (ii) the agreements and covenants of
Executive contained in this Agreement are essential to the business and goodwill
of the Company; and (iii) CLNY would not have entered into the Employment
Agreement but for the covenants and agreements set forth herein.
11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.
12.    Notices. All notices, requests, demands and other communications required
or permitted hereunder must be made in writing and will be deemed to have been
duly given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or





--------------------------------------------------------------------------------




the date of the return receipt acknowledgment, if mailed, postage prepaid, by
certified or registered mail, return receipt requested; (c) on the date of
transmission, if sent by facsimile; or (d) on the date of requested delivery if
sent by a recognized overnight courier:
If to the Company:
Colony Capital, Inc.
 
515 South Flower Street, 44th Floor
 
Los Angeles, CA 90071
 
Attention: Chief Executive Officer
 
 
 
 
If to Executive:
to the last address of Executive
 
in the Company’s records specifically identified for notices
 
under this Agreement



or to such other address as is provided by a party to the other from time to
time.
13.    Survival. The representations, warranties and covenants of Executive and
the Company contained in this Agreement will survive any termination of
Executive’s employment with the Company through the end of the Restricted
Period.
14.    Amendment; Waiver. No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and signed by Executive and CLNY. No waiver by
either party hereto at any time of any breach by the other party hereto of
compliance with any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
15.    Severability. Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and (ii)
the Restrictive Covenants are reasonable in geographic and temporal scope and in
all other respects. If any term or provision of this Agreement is determined to
be invalid or unenforceable in a final court or arbitration proceeding, (A) the
remaining terms and provisions hereof shall be unimpaired and (B) to the extent
permitted by applicable Law, the invalid or unenforceable term or provision
shall be deemed replaced by a term or provision that is valid and enforceable
and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.
16.    Arbitration. Except as otherwise set forth in Section 8, any dispute or
controversy arising under or in connection with this Agreement that cannot be
mutually resolved by the parties hereto shall be settled exclusively by
arbitration in New York, New York before a panel of three neutral arbitrators,
each of whom shall be selected jointly by the parties, or, if the parties cannot
agree on the selection of the arbitrators, as selected by the American
Arbitration Association. The commercial arbitration rules of the American
Arbitration Association (the “AAA Rules”) shall govern any arbitration between
the parties, except that the following provisions are included in the parties’
agreement to arbitrate and override any contrary provisions in the AAA Rules:





--------------------------------------------------------------------------------




(a) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;
(b)    The California Arbitration Act shall govern the arbitration, the
agreement to arbitrate, and any proceedings to enforce, confirm, modify or
vacate the award;
(c)    The arbitrators shall apply California law;
(d)    Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);
(e)    The award shall be written, reasoned, and shall include findings of fact
as to all factual issues and conclusions of law as to all legal issues;
(f)     Either party may seek a de novo review by the Court of the conclusions
of law included in the award and any petition or motion to enforce, confirm,
modify or vacate the award; and
(g)     The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.
The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.
[remainder of page intentionally left blank]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
COLONY CAPITAL, INC.
 
 
By: /s/ Ronald M. Sanders
Name: Ronald M. Sanders
Title: EVP, Chief Legal Officer and Secretary
 
 
EXECUTIVE
 
/s/ Neale W. Redington
Neale W. Redington























































[Signature Page to Neale W. Redington Restrictive Covenant Agreement]







--------------------------------------------------------------------------------





Exhibit 1


California Labor Code Section 2870


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer's equipment, supplies, facilities, or trade secret
information except for those inventions that either:


(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or


(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.























